Citation Nr: 1546814	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-07 496	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea and/or restless leg syndrome, to include as secondary to service-connected disabilities.

(The issues of entitlement to a waiver of service-connected compensation benefits in the amount of $3,629, and entitlement to an earlier effective date for the addition of the Veteran's spouse to the award are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to September 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the RO in Indianapolis, Indiana.

In August 2014 and May 2015, the Board remanded the case for further development.  In September 2015, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims file.  

As discussed in the May 2015 Board remand, in January 2010, the Veteran submitted a claim for "sleep disturbances."  VA and private treatment notes include complaints, treatment, and diagnoses of sleep disturbances, including sleep apnea and restless leg syndrome.  As noted above, in August 2014, the Board remanded the issue of entitlement to service connection for sleep apnea for further development, to include affording the Veteran a VA sleep apnea examination.  However, the Veteran's complaints of restless leg syndrome and tremors were not addressed.  Therefore, in light of the Veteran's assertions and the evidence of record, the Board recharacterized the issue as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1953 to September 1978.

2.  On September 29, 2015, during his aforementioned Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(5).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


